NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

TRACY SUE GURDIAN,               )
                                 )
           Appellant,            )
                                 )
v.                               )                    Case No. 2D18-730
                                 )
ROBERT J. GURDIAN,               )
                                 )
           Appellee.             )
________________________________ )


Opinion filed December 12, 2018.

Appeal from the Circuit Court for Collier
County, Mary C. Evans, Judge.

Tracy Sue Gurdian, pro se.

Robert Gurdian, pro se.


PER CURIAM.


              Affirmed.


NORTHCUTT, VILLANTI, and ATKINSON, JJ., Concur.